Citation Nr: 1218205	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  01-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the August 2001 decision, the RO, in pertinent part, denied the Veteran's application to reopen a claim for service connection for a left hip disability and denied service connection for a right hip disability.  In June 2003, the Board remanded the claims to the RO for additional development.

In August 2008, the Veteran testified during a Board hearing at the RO; a transcript of the hearing is of record.  

In November 2008, the Board reopened the claim for service connection for a left hip disability and remanded the underlying claim, along with the claim for service connection for a right hip disability, to the RO, via the Appeals Management Center (AMC), for additional development.  In September 2010, the Board remanded the claims to the RO/AMC for consideration of additional evidence and issuance of a supplemental statement of the case (SSOC).  As the RO/AMC provided the requested notice to the Veteran, scheduled him for a VA examination, obtained the requested medical opinion, and issued a SSOC, the Board finds that the RO/AMC has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In March 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the August 2008 hearing is no longer employed by the Board and that he had the right to another hearing.  He responded later that month that he did not wish to appear at another hearing.  



FINDINGS OF FACT

1.  The Veteran does not currently have a disability of the right hip.

2.  The Veteran does not currently have a disability of the left hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In August 2001, July 2003, December 2008, and February 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal. Additionally, the December 2008 and February 2010 letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that the July 2003, December 2008, and February 2010 notice letters were provided after issuance of the initial adverse determination in the August 2001 rating decision.  However, any timing deficiency in this regard was cured by the readjudication of the claims and issuance of the January 2012 SSOC.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in August 2009 and the RO/AMC obtained a supplemental opinion in November 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

Moreover, during the Board hearing, the VLJ discussed with the Veteran the evidence required to establish service connection.  This action supplemented VA's duties with respect to the VCAA and complied with 38 C.F.R. § 3.103.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

Governing Statutes and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

In this case, the Veteran asserts that he has a bilateral hip disability separate and distinct from his service-connected lumbar spine disability.  He claims that his hip disability is related to a fall that occurred in service.  

The Veteran is currently receiving a 60 percent disability rating for service-connected degenerative disc disease (DDD), L4-5 and L5-S1, with facet arthropathy, bilateral lower extremity radiculopathy and chronic lumbosacral strain.  This rating was assigned based on evidence of pronounced intervertebral disc syndrome (IVDS) using the old criteria for IVDS under Diagnostic Code 5293, which were in effect prior to September 26, 2003.  See 38 C.F.R. § 4.71 (2003).  Hence, the Veteran is already being compensated for radicular symptoms, such as pain, in his lower extremities.  

The Veteran's service treatment records show complaints of back pain and lower extremity pain.  In December 1969, he complained of pain in his left hip and other minor trauma from a fall.  There was slight tenderness in the back and lateral back around the post superior iliac crest.  The impression was muscle spasm.  Later that month, he complained of left hip pain, but denied any spinal tenderness.  The impression was radiculitis with questionable herniated nucleus pulposus.  In January 1970, he said that his back was much better but he still had occasional radiculitis.  X-rays were negative.  The impression was probable herniated nucleus pulposus.  An October 1970 report of medical examination reflects that his spine and lower extremities were normal.  A February 1985 report of medical examination also reflects that his spine and lower extremities were normal.  On the report of medical history, it was noted that he had had recurrent low back pain since 1981, treated with muscle relaxers without much relief.  

In April 1985, the Veteran complained of pain from his upper right buttock that shot down the right leg.  The impression was lumbosacral strain.  Follow-up records note an assessment of sciatica.  In May 1985, the Veteran was hospitalized for progressive right sciatica to the back and lower right extremity.  X-rays were not remarkable.  The final diagnosis was acute facet syndrome, right lumbosacral region.  In December 1985, it was noted that a CT scan from the L3 level to the sacrum was normal; the impression was mechanical low back pain.  In February 1986, the Veteran complained of chronic low back pain radiating into his left thigh and calf.  A March 1986 neurology note reflects an impression of nonsignificant but probable S1 nerve root irritation.  The Veteran's symptoms were treated conservatively with physical therapy.  The April 1995 retirement examination report reflects that the Veteran had had mild to severe recurrent back pain since 1977, treated with physical therapy and back support with good results, symptomatic, secondary to fall off aircraft.  The Veteran complained of pain in his knees, hands, and ankles, but not his hips.  

After service, the report of a May 1995 VA examination reflects the Veteran's complaint of back pain radiating in this right lower extremity.  X-rays showed narrowing of the L5-S1 disc space; the diagnosis was degenerative joint disease at the L5-S1 level.  The report of a January 1997 VA examination reflects complaints of back pain radiating into both lower extremities.  An X-ray of the pelvis was normal.  A May 1998 magnetic resonance imaging (MRI) of the lumbar spine showed multilevel degenerative disc disease and hypertrophic facet changes, most severe at L5-S1, mild narrowing of the right L5-S1 neural foramen and severe narrowing of the left L5-S1 neural foramen.  The reports of August 1999 and August 2001 VA examinations reflect continued complaints of low back pain radiating into the lower extremities.

In May 2002, a VA orthopedic examination was conducted to specifically address whether the Veteran's complaints of bilateral hip pain were related to his service-connected back condition.  On physical examination, flexion of the hips was limited to 95 degrees bilaterally.  X-rays of the lumbar spine showed mild degenerative changes with small osteophyte formation along the lateral acetabulum (the concave surface of the pelvis where the head of the femur meets to form the hip joint).  The diagnosis was degenerative arthritis of both hips-mild.  The examiner opined that there was no direct correlation between the service-connected back problems and his hip difficulties.  

On a September 2003 VA orthopedic examination report, the examiner noted that the X-rays of the hips showed minimal degenerative changes, but that there was no arthritis of the hips and the Veteran had full range of motion.  The examiner noted that the Veteran had non-radicular back pain and opined that the periodic arthralgia that the Veteran experienced in hips was not related to any service-connected problem.

In February 2004, VA electrodiagnostic studies showed no evidence of right or left L5 radiculopathy.  In May 2004, Dr. Shook, a private physician, opined that the Veteran was experiencing trochanteric bursal irritation (part of the hip), which was "referred pain from the low back region" and not due to "hip arthralgia."  In October 2004 electrodiagnostic studies by Dr. Kumar were also normal.  In a May 2005 letter, Dr. Shook stated that he disagreed with VA's assessment that the Veteran's complaints of painful hips was not related to his service-connected lumbar spine disability.  Dr. Shook noted that the Veteran had demonstrable and reproducible electrodiagnostic studies of S1 radiculopathy, MRI with disc disease, and neurological changes affecting the muscle systems of the lower extremities.  In a July 2006 letter, Dr. Shook diagnosed S1 radiculopathy affecting the bilateral hip regions primarily right side more than left and producing changes occurring down into the legs.  

In a February 2008 letter, a private physical therapist (B.R.) stated that the Veteran had low back pain with radiculopathy into his hip region.

The report of a May 2008 VA examination reflects continued complaints of low back radiating into the lower extremities; however, the examiner opined that there absolutely no evidence of radiculopathy into the lower extremities based on physical examination and electrodiagnostic studies.

A May 2008 VA pain consultation note reflects that X-rays of the bilateral hips showed mild osteoarthritis.

An August 2008 VA electromyography (EMG) consultation showed evidence of bilateral L5/S1 primary root involvement.

In August 2009, another VA examination was conducted to clarify the nature and etiology of the Veteran's claimed hip disability.  The Veteran reported that he hurt his hips when he fell off an aircraft wing in 1972 and struck his right knee.  He said that his right hip pain was greater than his left, but that his left hip was out of alignment and caused him problems.  He said that his joint symptoms included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, and tenderness.  There were no constitutional signs of arthritis.  On physical examination of the right hip, movement was guarded and painful.  The left hip was normal with normal range of motion and no pain.  The Veteran noted that he had had a MRI of his lumbar spine and requested a MRI of his hips before he would accept the conclusion that his hip pain was referred from his back.  The examiner noted that the MRI of the lumbar spine showed multilevel DDD with the most significant findings at L5-S1 with severe left neuroforaminal narrowing and mild right neuroforaminal narrowing.  

The MRI of the Veteran's hips showed that alignment was preserved across both hips.  There was mild osteophytosis and subchondral cyst formation bout the acetabular roofs, right greater than left.  There was no joint effusion.  The sacroiliac joints and the symphysis pubis appeared normal.  High T1 and low T2 weighted signal intensity was seen along the adjacent endplates of L5/S1 consistent with fatty endplate change.  There was no additional significant marrow signal abnormality seen and visualized soft tissues were unremarkable.  The radiologist's impression was that there was "[n]o visible hip abnormality."  The examiner's opinion was that the Veteran's complaints of bilateral hip pain was not caused by or the result of a direct injury or bursitis of the hip.  Rather, it was referred from his lumbar spine.  The examiner opined that the Veteran did not have a current hip disorder.  The examiner based his opinion on the MRI findings, which were interpreted as normal, and the fact that lumbar spine disease typically refers pain to the hips, thigh, and knee.  

In a March 2010 letter, Dr. Shook stated that recent MRI and X-rays of the lumbar spine documented degenerative changes occurring in the hips, "primarily arthralgia in the left and degenerative arthritis in the right hip area."  The physician further stated that it was well documented in the Veteran's medical record that the hip problem was secondary to the result of falling off the aircraft and landing on his right hip region.  

In November 2011, the August 2009 VA examiner reviewed Dr. Shook's letter and provided a supplemental opinion.  The examiner first pointed at the "arthralgia" in the right hip simply means pain in the hip and could not be documented by X-ray studies.  Furthermore, the examiner noted that Dr. Shook's conclusion that there were degenerative changes was contradictory to the radiologist's impression that there was "no visible hip abnormalities."  The examiner explained that although minimal subchondral cystic changes were noted, they did not narrow the joint space or meet the criteria of "arthritis," and these types of changes are universally seen with advancing age.  The X-ray changes and physical examination were compatible with his age and senescence.  The examiner stated that Dr. Shook's opinion should be disregarded and did not change his conclusion that there was no current hip disorder and that the Veteran's hip pain was referred from his lumbar spine disability.  

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including falling off an aircraft and hurting his hips.  He is also competent to describe his symptoms of hip pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that these statements are credible.  His service treatment records do show that he fell in 1969 and hurt his back and left hip, although the impression at the time was radiculitis and there was no hip disability diagnosed during service.  

The Veteran has continued to allege that he has a current hip disability separate from his lumbar spine disability, and this hip disability was caused by a fall in service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding current diagnosis and causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, however, the question of whether the Veteran has a current hip disability caused by an in-service fall requires specialized training for a determination.  As will be discussed below, even with specialized training, the physicians who have reviewed the Veteran's case have disagreed.  Hence, given the complexity of this case, the Veteran's self-diagnosis of a hip disability related to service cannot be accepted as competent medical evidence. 

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that the August 2009 VA examiner's conclusion that the Veteran's hip pain is referred from his lumbar spine and that he does not have a hip disorder is more probative than those opinions to the contrary.

As noted above, the fact that the Veteran has DDD of the lumbar spine with radiculopathy into his lower extremities has been established.  The Veteran is currently receiving a 60 percent disability rating for these symptoms, including pain radiating into his hips.  This, however, does not preclude him from establishing service connection for a separate hip disability.  For example, the Veteran could be serviced-connected for lumbar radiculopathy in the lower extremities and for bilateral hip arthritis.  Here, however, the most probative evidence indicates that the Veteran does not have hip arthritis and that his hip pain is caused by his service-connected lumbar spine disability.  The Board notes that there are conflicting opinions as to whether the Veteran has arthritis.  The May 2002 VA examiner diagnosed degenerative arthritis based on X-ray findings of mild degenerative changes with small osteophyte formation.  A May 2008 VA X-ray report notes an impression of mild osteoarthritis of the hips.  On the other hand, the September 2003 VA examiner noted that degenerative changes were found on X-rays, but opined that there was no arthritis.  The August 2009 VA examiner also concluded that there was no arthritis and no hip disability.  The August 2009 VA examiner's opinion, however, was also based on MRI findings as well as X-rays findings.  MRIs are typically more detailed and provide better clarity than X-rays.  For this reason, the August 2009 VA examiner's opinion is especially probative.  Furthermore, the August 2009 VA examiner provided a detailed explanation for his opinion.  

The Board acknowledges the March 2010 opinion by Dr. Shook that the Veteran had left hip arthralgia and right hip arthritis and that his hip problems were secondary to a fall during service; however, this opinion is not consistent with the record or even Dr. Shook's prior opinions.  As noted by the August 2009 examiner, the MRI report did not conclude that the Veteran had arthritis of the hips.  Rather, the radiologist's impression was that there was no hip abnormality.  Further, when the Veteran was seeking a higher disability rating for his lumbar spine disability, Dr. Shook opined that the Veteran's hip pain was caused by radiculopathy and not by a separate hip disability.  Therefore his more recent March 2010 opinion, which is inconsistent with his prior opinions, lacks probative value.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral hip disability.  As discussed above, the Board finds that the August 2009 VA examiner's opinion that the Veteran does not have a current hip disability is more probative.  Central to any service connection claim is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has also considered the special provisions for Persian Gulf veterans under which service connection may be established for manifestations of an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  The Veteran's DD Form 214 indicates that he served in support of Operation Desert Shield/Storm from August 1990 to November 1994, but does not indicate whether he served in the Southwest Asia theater of operations.  VA treatment records note that the Veteran reported service in Saudi Arabia, but this has not been confirmed.  Hence, it is unclear whether the Veteran is a Persian Gulf veteran within the meaning of the statute.  In any event, these provisions would not be applicable because the Veteran's hip pain has been attributed to a known clinical diagnosis-DDD of the lumbar spine.  

For the foregoing reasons, the Board finds that service connection is not warranted for a right or left hip disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


